DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 4-5, 7-8, and 10-11 are objected to because of the following informalities:  
The applicant is requested to spell out all the abbreviations in the claims.

Allowable Subject Matter
Claims 1-2, 4-5, 7-8, and 10-11 would be allowable if rewritten or amended to overcome the objection set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 7, the prior art of record fails to teach or suggest configuration circuitry configured to establish a PDCP entity for NR in accordance with a PDCP entity configuration for NR in a case that the radio bearer identity is not a part of configuration of the terminal apparatus and in a case that the RRC connection reconfiguration message includes the PDCP entity configuration for NR, and the PDCP entity, which is established in accordance with the PDCP entity configuration for NR, corresponds to an MCG bearer for the EN-DC.
Regarding claims 2 and 8, the prior art of record fails to teach or suggest configuration circuitry configured to establish a PDCP entity for NR in accordance with the PDCP entity configuration for NR in a case that the radio bearer identity is not a part of configuration of the terminal apparatus and in a case that the RRC connection reconfiguration message does not 
	Regarding claims 4 and 10, the prior art of record fails to teach or suggest the RRC connection reconfiguration message including the radio bearer identity causes the terminal apparatus to establish a PDCP entity for NR in accordance with a PDCP entity configuration for NR in a case that the radio bearer identity is not a part of configuration of the terminal apparatus and in a case that the RRC connection reconfiguration message includes the PDCP entity configuration for NR, and the PDCP entity, which is established in accordance with the PDCP entity configuration for NR, corresponds to an MCG bearer for the EN-DC.
	Regarding claims 5 and 11, the prior art of record fails to teach or suggest the RRC connection reconfiguration message including the radio bearer identity and the PDCP entity configuration causes the terminal apparatus to establish a PDCP entity for NR in accordance with the PDCP entity configuration for NR in a case that the radio bearer identity is not a part of configuration of the terminal apparatus and in a case that the RRC connection reconfiguration message does not include the PDCP entity configuration for E-UTRA, and the PDCP entity, which is established in accordance with the PDCP entity configuration for NR, corresponds to an MCG bearer for the EN-DC.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472